DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cur et al (2017/0363306 A1).
Regarding to claims 1 and 18, Cur et al teach an indoor unit for an air conditioner (10 in Fig. 1), comprising: a cabinet assembly (12) forming an external appearance of the indoor unit and having a suction port (14) formed at a rear surface thereof; a filter module (30) movably disposed at a rear side of the cabinet assembly (12), the filter module (30) configured to filter foreign substances in air flowing into the suction port (14); a filter pivot mounting member to which the filter module is mounted (see paragraph 0006); a mobile member (132, 134, 136, 129, 128 in Figs. 15-25) connected to the filter mounting member to move a position of the filter assembly (120 in Figs. 15-25); a driving device (130) configured to press against the mobile member (132, 134, 136) to change the position of the filter assembly (120) (see also paragraph 0050); and a controller (see paragraph 0041) configured to, in response to receiving a control command to change the position of the filter assembly (120), operate the driving device (130) to change the position of the filter assembly (120).
Regarding to claim 2, Cur et al teach an input unit configured to receive a control command to change the position of the filter mounting member and transmit the control command to the controller, wherein upon receiving the control command, the controller is configured to operate the driving device that presses the mobile member to change the position of the filter assembly (see filter 180 in Fig. 34, paragraph 0057).
Regarding to claims 3, 4 and 19, Cur et al teach the mobile member (132, 134, 136 in Figs. 15-25) positions the filter mounting member (120) such that the filter module (120) covers the suction port (14), or such that a direction of drawing the filter module is forward (see Figs. 15 & 16), and wherein the filter mounting member (120) is moveable between a first position and a second position, the first position being at which the filter module is positioned at the suction port, and the second position being at which the filter module is positioned with the lateral direction thereof facing forward (see 120 in first and second positions in Fig. 15).
Regarding to claims 5-11 calling for a plurality of links each having different length and rotatably connected to the cabinet assembly, Cur et al show in Figs. 45, 47, 49 and 52, especially in Figure 52, that a plurality of links (330, 350, 370 & 372) having different lengths and rotatably connected to the cabinet assembly (310) (paragraph 0077), wherein the filter (380) is in close contact with the rear protruding member (320 in Figs. 44 & 45) when the filter module (380) is positioned at the suction port (322).
Regarding to claims 12 and 13, Cur et al teach a filter module (120 in Figs. 15 & 16) forming a space (see Fig. 16) opening rearward and a mobile member fastening part (137 in Fig. 16) forming a space wherein the mobile member (134) is disposed.
Regarding to claims 14 and 20, Cur et al teach a filter module recognition sensor configured in close contact with the rearward suction port (paragraphs 0041, 0062 & 0064).
Regarding to claim 17, Cur et al inherently teach a power terminal and a ground terminal configured to supply a voltage to the dust collecting filter unit (120) to move the filter unit (120) from the first to the second position (see 120 in Figs. 15 & 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (2017/0363306 A1), as applied supra, in view of Tanaka et al (2015/0224516 A1).
Claims 15 and 16 call for the filter module comprising a series of a pre-filter, an ionization part with electrodes, and a deodorization filter.  Tanaka et al disclose an air purification device (see Fig. 2) wherein the filter unit comprises a pre-filter (21), an ionizer (22) and a deodorant filter (24) (paragraph 0033).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adopt multiple filters in series as taught by Tanaka et al for the filter module of Cur et al since it is well known in the art that different functional filters would effectively remove a variety of contaminants from the air passing through.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 20, 2022